Case 1:19-cv-00736-JLK Document 47 Filed 07/10/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-0736-JLK

STATE OF COLORADO,

       Plaintiff,

v.

UNITED STATES DEPARTMENT OF JUSTICE, and
WILLIAM PELHAM BARR, in his official capacity as
Attorney General of the United States,

       Defendants.


                                 NOTICE OF APPEAL


       PLEASE TAKE NOTICE that Defendants, the United States Department of

Justice and William Pelham Barr, in his official capacity as Attorney General of the

United States, hereby appeal to the United States Court of Appeals for the Tenth Circuit

from this Court’s Final Judgment entered on May 12, 2020 (Docket No. 46).



Dated: July 10, 2020                            Respectfully submitted,

                                                ETHAN P. DAVIS
                                                Acting Assistant Attorney General

                                                BRIGHAM J. BOWEN
                                                Assistant Branch Director

                                                /s/ Joseph J. DeMott
                                                JOSEPH J. DEMOTT (Va. Bar No. 93981)
                                                Trial Attorney
                                                U.S. Department of Justice
                                                Civil Division - Federal Programs Branch
                                                1100 L Street, NW
                                                Washington, D.C. 20005
Case 1:19-cv-00736-JLK Document 47 Filed 07/10/20 USDC Colorado Page 2 of 3




                                        Telephone: (202) 514-3367
                                        Fax: (202) 616-8470
                                        E-mail: joseph.demott@usdoj.gov

                                        COUNSEL FOR DEFENDANTS




                                    2
Case 1:19-cv-00736-JLK Document 47 Filed 07/10/20 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

I hereby certify that on this 10th day of July, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of such
filing to the following email addresses:

    Eric.Olson@coag.Gov                   ,
    Leslie.Schulze@coag.Gov               ,
    Will.Allen@coag.Gov                    ,
    Kit.Spalding@coag.Gov                  ,




                                                   s/    Joseph J. DeMott




                                               3
